Appellate Case: 21-1436     Document: 010110712077      Date Filed: 07/18/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           July 18, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  YOUNES YASSEIN,

        Plaintiff - Appellant,

  v.                                                          No. 21-1436
                                                  (D.C. No. 1:21-CV-01026-RM-GPG)
  MATT LEWIS, and other unknown Law                            (D. Colo.)
  Enforcement Agents,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, HOLMES, and McHUGH, Circuit Judges.
                   _________________________________

       Younes Yassein, proceeding pro se, 1 appeals the district court’s dismissal of

 his complaint against Matt Lewis and “other unknown law enforcement agents,” R. at




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
         Because Yassein proceeds pro se, we construe his arguments liberally, but we
 “cannot take on the responsibility of serving as [his] attorney in constructing
 arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005).
Appellate Case: 21-1436      Document: 010110712077       Date Filed: 07/18/2022    Page: 2



 8, for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Exercising jurisdiction

 under 28 U.S.C. § 1291, we affirm.

                                    BACKGROUND

       Lewis is the former elected sheriff of Mesa County, Colorado. Yassein filed a

 complaint against him along with a supporting memorandum stating the factual basis

 for his claims. He alleged that while he and a companion were driving on Interstate

 70 near Grand Junction, Colorado, en route to Las Vegas, Nevada, officers pulled

 him over, searched his vehicle, and seized over $152,000 in cash. Yassein did not

 allege Lewis personally participated in the stop, but he did allege that Lewis “and at

 least one DEA supervisor” were liable for their “failure to train” the officers who did

 participate. R. at 26–27.

       Lewis filed a motion to dismiss under Rule 12(b)(6) and a motion to stay

 further proceedings (including discovery) until the court resolved the motion to

 dismiss. Before issuing a recommendation on either motion, the magistrate judge

 ordered Lewis to provide “a brief contact report for the traffic [] stop which lists the

 primary contacting officer(s) and their work contact information, e.g., addresses.” Id.

 at 6. The magistrate judge further ordered that Yassein would have 14 days after the

 production to amend his complaint. In response to the order Lewis certified that he

 “provided Plaintiff with: (1) a two-page case report; (2) two, one-page Case Report

 Summaries; and (3) a one[-]page Incident Report, all containing the information

 identified by the Court.” Aplee. Suppl. App. at 70. Lewis further certified that



                                             2
Appellate Case: 21-1436    Document: 010110712077         Date Filed: 07/18/2022    Page: 3



 Yassein had already obtained this same information through a “Criminal Justice

 Record Request” months earlier. Id. at 70

       Yassein never amended his complaint. He did, however, file a motion

 requesting that the district judge “recuse himself for the reasons that he has a bias

 and is so prejudiced against this Defendant [sic] as to make a fair trial (or even a

 hearing) in his court impossible.” R. at 49. Yassein filed a purported affidavit in

 support of his motion, listing prior adverse rulings the district court made and

 quoting anonymous online comments from parties who were critical of the district

 judge in other cases. Adopting the recommendation of the magistrate judge, the

 district court granted the motion to dismiss and denied the motion to recuse as moot.

                                     DISCUSSION

       “We review de novo a district court’s decision on a Rule 12(b)(6) motion for

 dismissal for failure to state a claim. Under this standard, we must accept all the

 well-pleaded allegations of the complaint as true and must construe them in the light

 most favorable to the plaintiff.” Waller v. City & Cnty. of Denver, 932 F.3d 1277,

 1282 (10th Cir. 2019) (italics, citation, and internal quotation marks omitted).

       In claims for official misconduct like Yassein’s, “[a] supervisor is not liable

 under § 1983 unless an affirmative link exists between the constitutional deprivation

 and either the supervisor’s personal participation, his exercise of control or direction,

 or his failure to supervise.” Butler v. City of Norman, 992 F.2d 1053, 1055

 (10th Cir. 1993) (internal quotation marks omitted). Yassein’s complaint did not

 include any allegations establishing an affirmative link between Lewis and the

                                             3
Appellate Case: 21-1436    Document: 010110712077         Date Filed: 07/18/2022    Page: 4



 officers at the traffic stop, so the district court correctly concluded Lewis was not

 liable under § 1983.

       Yassein’s briefs are “wholly inadequate to preserve issues for review,”

 consisting of “little more than attempt[s] to impugn (without basis) the integrity of

 the district judge.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840,

 841 (10th Cir. 2005). Construed liberally, his briefs appear to assert only that the

 district court did not do enough to assist him in obtaining information about the other

 officers involved in the stop so he could amend his complaint. (He makes only the

 following comments that could be construed as complaining of inadequate discovery:

 (1) “Plaintiff was never allowed the discovery he needed (names of defendants)

 before his action was dismissed,” Aplt. Br. at 2; (2) “Plaintiff was informed by the

 lower court that he had to furnish the names of those officers but then made it

 impossible for him to do so, as docket entries reflect,” id.; and (3) “If the names of

 the other law enforcement officers involved in the December 6, 2019 incident were

 furnished to the Plaintiff perhaps this Court would furnish those names to this

 Plaintiff now,” id. at 3.) But he provides no basis to conclude the court was obligated

 to do any more than it did or to conclude that Lewis failed to comply with the order

 to provide a “brief contact report.” To the contrary, Yassein acknowledges Lewis’s

 disclosure gave him “three (3) names.” Aplt. Reply Br. at 9. And although he asserts

 the stop involved four to six officers, he does not explain why he did not amend his

 complaint to add even the three known parties as defendants or how his existing

 allegations against Lewis adequately stated a claim for relief.

                                             4
Appellate Case: 21-1436       Document: 010110712077      Date Filed: 07/18/2022    Page: 5



       To the extent we might also construe Yassein’s appeal as challenging the

 denial of his motion to recuse the district judge, we would review the denial for abuse

 of discretion. See Willner v. Univ. of Kan., 848 F.2d 1023, 1026 (10th Cir. 1988).

 But other than presenting anonymous online complaints from other litigants in other

 cases, Yassein points to no reason to disqualify the district judge, let alone reason to

 conclude the district court abused its discretion when it denied his motion, so we will

 not reverse on this basis.

                                     CONCLUSION

       We affirm the judgment of the district court.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                             5